 

 

 

Exhibit 10.01

 

AMENDMENT NO. 3

TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT is effective as of July 1, 2014, by
and between ENSERVCO CORPORATION, a public Delaware corporation, (the
“Company”), and RICK D. KASCH (“Kasch”), sometimes collectively referred to as
the “Parties.”

 

WITNESSETH

 

WHEREAS, the Company entered into an employment agreement with Kasch on July 27,
2010, which was amended on July 19, 2011, (the “Agreement”); further amended by
the Board of Directors on May 29, 2013, and

 

WHEREAS, at a meeting of the Board of Directors on June 20, 2014, certain terms
of the Agreement were further amended at the direction of the Company’s Board of
Directors and the Parties wish to memorialize those amendments as set forth
herein.

 

NOW, THEREFORE, in consideration of the conditions and covenants set forth, it
is agreed that the Agreement be and hereby is amended, effective as of July 1,
2014, so that:

 

A. Paragraph 1 (“Employment”) reads as follows:

 

1.Employment. Subject to the terms and conditions of this Agreement, the Company
and Executive agree to enter into an employment relationship whereby Executive
will serve as the Company’s President and Chief Executive Officer. Executive
will report to the Company’s Board of Directors. Executive will have such
responsibilities and authority as are consistent with the offices of President
and Chief Executive Officer and as may be determined from time to time by the
Company’s Board of Directors. Executive is required to devote all of his working
time and efforts to the performance of services for the Company. All Company
performance will be to the best of Executive’s ability.

 

B. Paragraph 2 (“Term of Employment”) reads as follows:

 

2.Term of Employment. Executive’s term of employment under this Agreement will
commence on July 27, 2010 and continue until June 30, 2016 (the “End Date”), and
on a year-to-year basis thereafter ending each June 30th thereafter (the
“Term”), unless: (i) the Company provides the Executive with a notice of
non-renewal not less than 60 days before the last day of the then-current Term
(as then effective); or (ii) the Agreement is otherwise terminated as described
in Section 5 thereof.

 

 



Employment Agreement Amend - Kasch Page 1





 

 



 

 

 

 

C. Section 5(b) of the Agreement reads as follows:

 

a.Termination By Resignation. Except as set forth below, if Executive resigns
for any reason, Executive will be entitled to receive only accrued but unpaid
Base Salary and accrued benefits (including vested options pursuant to
subsection 3.c. above) through the effective date Executive’s resignation;
provided, however, in the event that Executive resigns with an effective date
not more than 180 days following a Change of Control, Executive will be entitled
to the following severance benefits:

(i)Executive will be entitled to a lump sum amount equal to 18 months of
Executive’s Base Salary, to be paid within 5 business days from the date of
resignation; and

(ii)Company will provide Executive for a period of 18 months from the date of
resignation with the same or similar health care benefits (including dental and
vision, if any) as provided to Executive at the time of resignation; and

(iii)All options granted to the Executive that have not yet vested will
immediately vest irrespective of whether Executive’s employment continues or is
terminated thereafter, except to the extent that such compensation is subject to
Section 409A of the Internal Revenue Code and such acceleration would violate
Section 409A or subject Executive to additional taxes or interest under
Section 409A.

For purposes of this Agreement, a “Change of Control” shall mean any of the
following:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Company representing more than 40% of the total
voting power represented by Company’s then outstanding voting securities;

 

(ii) A merger or consolidation of Company whether or not approved by the Board
of Directors of Company, other than a merger or consolidation that would result
in the voting securities of Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
or into voting securities of the surviving entity) at least 60% of the total
voting power represented by the voting securities of Company or such surviving
entity (or the parent of any such surviving entity) outstanding immediately
after such merger or consolidation, or a change in the ownership of all or
substantially all of Company’s assets to a person not related (within the
meaning of income tax Regulations Section 1.409A-3(i)(5)(vii)(b)) to the
Company;

 





Employment Agreement Amend - Kasch Page 2





 

 



 

 

 

 

(iii) The replacement during any 12-month period of a majority of the members of
the Board of Directors of Company with directors whose appointment or election
was not endorsed by a majority of the members before the date of the appointment
or election; or

 

(iv) A material change in the Executive’s responsibilities and duties from that
described in Paragraph 1 of this Agreement as amended hereby.

 

D. Except as specifically amended hereby the Agreement remains in full force and
effect.

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment to be effective as
stated above.

 

ENSERVCO CORPORATION

 

 

By: /s/ Michael D. Herman____________________

Michael D. Herman, Chairman of the Board

 

Date: June 30, 2014

 

 

EXECUTIVE

 

 

By: /s/ Rick D. Kasch________________________

Rick D. Kasch

 

Date: June 30, 2014

 

 





Employment Agreement Amend - Kasch Page 3



